In re Hayes Holding Co. Inc.; Zurich American Ins. Co.; — Defendant(s); applying for supervisory and/or remedial writs; to the Court of Appeal, Third Circuit, No. CW96-0348; Parish of Rapides, 9th Judicial District Court, Div. “D”, No. 176,334.
*1099The ruling of the court of appeal refusing to consider the application is set aside, and the application is remanded to the court of appeal in light of Barnard v. Barnard 96-0859, (La. 6/24/96) 675 So.2d 734.
KIMBALL, J., would grant and docket.
MARCUS, J., not on panel.